Exhibit 13 AJS BANCORP, INC. Midlothian, Illinois CONSOLIDATED FINANCIAL STATEMENTS December 31, 2009 and 2008 AJS BANCORP, INC. Midlothian, Illinois CONSOLIDATED FINANCIAL STATEMENTS December 31, 2009 and 2008 CONTENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 CONSOLIDATED FINANCIAL STATEMENTS CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION F-3 CONSOLIDATED STATEMENTS OF OPERATIONS F-4 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) F-5 CONSOLIDATED STATEMENTS OF CASH FLOWS F-6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-8 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and shareholders AJS Bancorp, Inc. Midlothian, Illinois We have audited the accompanying consolidated statements of financial condition of AJSBancorp, Inc. as of December 31, 2009 and 2008, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of AJS Bancorp, Inc. as of December 31, 2009 and 2008, and the results of its operations and its cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. /s/ Crowe Horwath LLPCrowe Horwath LLP Oak Brook, Illinois March 22, F-2 AJS BANCORP, INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION December 31, 2009 and 2008 (Dollars in thousands, except per share data) 2009 2008 ASSETS Cash and cash equivalents Cash and due from banks (interest-earning: 2009 - $1,963; 2008 - $2,077) $ 6,484 $ 7,335 Federal funds sold - 58 Total cash and cash equivalents 6,484 7,393 Certificates of deposit 1,700 6,797 Trading securities 25 18 Securities available for sale 92,167 89,490 Securities held to maturity (fair value:2009 - $365; 2008 - $360) 360 367 Loans, net of allowance of $3,035 - 2009 and $2,734 - 2008 127,456 126,395 Federal Home Loan Bank stock 2,450 2,450 Premises and equipment 4,181 4,262 Bank owned life insurance 3,351 3,202 Other real estate owned 2,768 - Due from broker 4,727 - Accrued interest receivable 973 1,027 Other assets 2,626 2,569 Total assets $ 249,268 $ 243,970 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits $ 193,175 $ 180,291 Federal Home Loan Bank advances 25,300 30,175 Advance payments by borrowers for taxes and insurance 1,566 1,502 Other liabilities and accrued interest payable 5,381 4,905 Total liabilities 225,422 216,873 Commitments and contingent liabilities (note 14) Stockholders’ equity Preferred stock, $.01 par value, 20,000,000 shares authorized; none issued - - Common stock, $.01 par value, 50,000,000 shares authorized; 2,444,521 shares issued 24 24 Additional paid-in capital 12,207 11,728 Treasury stock, at cost (2009 – 421,239 shares; 2008 – 418,888 shares) (9,824 ) (9,795 ) Retained earnings 20,979 23,764 Accumulated other comprehensive income 460 1,376 Total stockholders’ equity 23,846 27,097 Total liabilities and stockholders’ equity $ 249,268 $ 243,970 See accompanying notes. F-3 AJS BANCORP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Years ended December 31, 2009 and 2008 (Dollars in thousands, except per share data) 2009 2008 Interest and dividend income Loans $ 6,937 $ 7,737 Securities 3,413 3,762 Interest-earning deposits and other 152 447 Federal funds sold 1 53 Total interest income 10,503 11,999 Interest expense Deposits 3,235 4,635 Federal Home Loan Bank advances and other 978 1,299 Total interest expense 4,213 5,934 Net interest income 6,290 6,065 Provision for loan losses 2,917 4,328 Net interest income after provision for loan losses 3,373 1,737 Non-interest income Service fees 419 410 Rental income 96 92 Earnings on bank owned life insurance 149 148 Gain on the sale of securities available for sale 833 17 Realized loss on the sale of trading securities - (192 ) Change in fair value of trading securities 7 (13 ) Loss on correspondent bank investment (168 ) - Other 171 98 Total non-interest income 1,507 560 Non-interest expense Compensation and employee benefits 2,894 3,110 Occupancy expense 884 849 Data processing expense 353 375 Advertising and promotion 227 282 Professional 287 231 Postage and supplies 145 142 Bank security 147 147 Federal deposit insurance 376 42 Loss on other real estate write-downs 649 - Other 640 597 Total non-interest expense 6,602 5,775 Loss before income taxes (1,722 ) (3,478 ) Income tax expense (benefit) 713 (1,407 ) Net loss $ (2,435 ) $ (2,071 ) Loss per share Basic $ (1.20 ) $ (1.02 ) Diluted (1.20 ) (1.02 ) See accompanying notes. F-4 AJS BANCORP, INC.CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) Years ended December 31, 2009 and 2008 (Dollars in thousands, except per share data) Accumulated Additional Other Common Paid-In Treasury Retained Comprehensive Stock Capital Stock Earnings Income (Loss) Total Balance at January 1, 2008 $ 24 $ 11,079 $ (9,598 ) $ 26,543 $ (120 ) $ 27,928 Purchase of 11,239 treasury stock shares - - (197 ) - - (197 ) Reclassification due to changes in fair value of common stock in ESOP subject to contingent repurchase obligation - 550 - - - 550 Stock awards earned - 70 - - - 70 Stock option compensation expense - 29 - - - 29 Adjustment to initially apply pension guidance net of tax - - - 46 (46 ) - Cash dividend (regular $0.44 per share; special dividend $0.50 per share) - - - (754 ) - (754 ) Comprehensive loss Net loss - - - (2,071 ) - (2,071 ) Change in unrealized gain (loss) on securities available for sale, net of taxes - 1,542 1,542 Total comprehensive loss (529 ) Balance at December 31, 2008 24 11,728 (9,795 ) 23,764 1,376 27,097 Purchase of 2,351 treasury stock shares - - (29 ) - - (29 ) Reclassification due to changes in fair value of common stock in ESOP subject to contingent repurchase obligation - 479 - - - 479 Cash dividend (regular $0.44 per share) - - - (350 ) - (350 ) Comprehensive loss Net loss - - - (2,435 ) - (2,435 ) Change in unrealized gain (loss) on securities available for sale, net of taxes - (916 ) (916 ) Total comprehensive loss (3,351 ) Balance at December 31, 2009 $ 24 $ 12,207 $ (9,824 ) $ 20,979 $ 460 $ 23,846 See accompanying notes. F-5 AJS BANCORP, INC.CONSOLIDATED STATEMENTS OF CASH FLOWS Years ended December 31, 2009 and 2008 (Dollars in thousands) 2009 2008 Cash flows from operating activities Net loss $ (2,435 ) $ (2,071 ) Adjustments to reconcile net loss to net cash provided by operating activities Depreciation 295 260 Provision for loan losses 2,917 4,328 Deferred income taxes 836 (217 ) Premium amortization on securities, net 97 22 Stock award compensation expense - 70 Stock option compensation expense - 29 Earnings on bank owned life insurance (149 ) (148 ) Dividend reinvestments on trading securities - (154 ) Gain on sale of securities available for sale (833 ) (17 ) Realized loss on the sale of trading securities - 192 Loss on correspondent bank investment 168 - Loss on other real estate owned write-downs 649 - Changes in Fair value of trading securities (7 ) 13 Accrued interest receivable and other assets (425 ) (1,577 ) Accrued interest payable and other liabilities (45 ) 469 Net cash provided by operating activities 1,068 1,199 Cash flows from investing activities Trading securities Purchases - (1,500 ) Redemptions - 44 Proceeds from the sale of mutual fund - 11,400 Maturities and principal payments - 1,500 Securities available for sale Purchases (73,222 ) (46,427 ) Sales 16,170 1,020 Maturities and principal payments 49,886 28,241 Securities held to maturity Purchases - (320 ) Maturities and principal payments 7 78 Purchases of certificates of deposit, net - (3,800 ) Maturities of certificates of deposit 5,097 - Loan origination and repayments, net (7,144 ) 2,064 Proceeds from sale of other real estate - 179 Purchase of equipment (214 ) (240 ) Net cash used in investing activities (9,420 ) (7,761 ) (Continued) F-6 AJS BANCORP, INC.CONSOLIDATED STATEMENTS OF CASH FLOWS Years ended December 31, 2009 and 2008 (Dollars in thousands) 2009 2008 Cash flows from financing activities Dividends paid $ (350 ) $ (754 ) Net change in deposits 12,884 (10,243 ) Purchases of FHLB advances 6,000 13,750 Maturities of FHLB advances (10,875 ) (6,925 ) Purchase of treasury stock (29 ) (197 ) Net change in advance payments by borrowers for taxes and insurance (187 ) (49 ) Net cash from financing activities 7,443 (4,418 ) Net change in cash and cash equivalents (909 ) (10,980 ) Cash and cash equivalents at beginning of year 7,393 18,373 Cash and cash equivalents at end of year $ 6,484 $ 7,393 Supplemental disclosures of cash flow information Cash paid during the year for Interest $ 4,387 $ 6,035 Income taxes 75 505 Supplemental noncash disclosures Transfers from loans to real estate owned $ 3,417 $ 179 Due to broker 1,000 - Due from broker 4,727 - Securities transferred from available for sale to trading upon adoption of ASC 825-10 - 11,513 Transfers of negative advance payment by borrowers for taxes and insurance balances to loans 251 - See accompanying notes. F-7 AJS BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2009 and 2008 (Dollars in thousands, except per share data) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation:The consolidated financial statements include the accounts of AJS Bancorp, Inc. (“the Company”) and its wholly owned subsidiary, A. J. Smith Federal Savings Bank (“the Bank”).All significant intercompany balances and transactions have been eliminated.The Company is 60.7% owned by a mutual holding company, AJS Bancorp, MHC.These consolidated financial statements do not include AJS Bancorp, MHC and its results or financial condition. Nature of Operations:The only business of the Company is ownership of the Bank.The Bank is a federally chartered savings bank with operations located in Midlothian and Orland Park, Illinois.The Bank provides single-family residential and home equity loans and commercial loans to customers and accepts deposits from customers located in the southern suburbs of Chicago, Illinois.Substantially all of the loans are secured by specific items of collateral including business assets, consumer assets, and commercial and residential real estate.Commercial loans are expected to be repaid from cash flows from operations of businesses.There are no significant concentrations of loans to any one industry or customer.However, the ability of the customers to repay their loans is dependent on the real estate and general economic conditions in the area.The Company’s exposure to credit risk is significantly affected by changes in the economy of Chicago and its suburban areas. Use of Estimates:To prepare financial statements in conformity with U.S. generally accepted accounting principles, management makes estimates and assumptions based on available information.These estimates and assumptions affect the amounts reported in the financial statements, and the disclosures provided and future results could differ.The allowance for loan losses, valuation of other real estate owned, deferred tax asset valuation allowance and fair values of financial instruments are particularly subject to change. Cash Flows:Cash and cash equivalents include cash, deposits with other financial institutions with original maturities of less than 90 days, and federal funds sold.Net cash flows are reported for loans, certificates of deposit with other financial institutions, and deposit transactions.Proceeds from sales of trading securities are reported as an investing activity. Interest-Earning Deposits in Other Financial Institution:Interest-earning deposits in other financial institutions mature within one year and are carried at cost. Securities:Debt securities are classified as held to maturity and carried at amortized cost when management has the positive intent and ability to hold them to maturity.Debt securities are classified as available for sale when they might be sold before maturity.Equity securities with readily determinable fair values are classified as trading securities.These trading securities are carried at fair value with unrealized gains and losses reported through earnings.Securities available for sale are carried at fair value, with unrealized holding gains and losses reported in other comprehensive income (loss), net of tax. Interest income includes amortization of purchase premium or discount.Premiums and discounts on securities are amortized on the level-yield method without anticipating prepayments, except for mortgage backed securities where prepayments are anticipated.Gains and losses on sales are based on the amortized cost of the security sold.Securities are written down to fair value when a decline in fair value is not temporary. (Continued) F-8 AJS BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2009 and 2008 (Dollars in thousands, except per share data) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Management evaluates securities for other-than-temporary impairment (“OTTI”) at least on a quarterly basis, and more frequently when economic or market conditions warrant such an evaluation. Federal Home Loan Bank (FHLB) Stock:The Bank is a member of the FHLB system.Members are required to own a certain amount of stock based on the level of borrowings and other factors, and may invest in additional amounts.FHLB stock is carried at cost, classified as a restricted security, and periodically evaluated for impairment based on ultimate recovery of par value. Loans Held for Sale:Mortgage loans originated and intended for sale in the secondary market are carried at the lower of aggregate cost or fair value, as determined by outstanding commitments from investors.Net unrealized losses, if any, are recorded as a valuation allowance and charged to earnings. Mortgage loans held for sale are generally sold with servicing rights retained.The carrying value of mortgage loans sold is reduced by the fair value allocated to the servicing right.Gains and losses on sales of mortgage loans are based on the difference between the selling price and the carrying value of the related loan sold.At December 31, 2009 and December 31, 2008, there were no loans held for sale. Loans:Loans that management has the intent and ability to hold for the foreseeable future or until maturity or payoff are reported at the principal balance outstanding, net of unearned interest, deferred loan fees and costs, and an allowance for loan losses. Interest income is reported on the interest method and includes amortization of net deferred loan fees and costs over the contractual loan term.Interest income is accrued on the unpaid principal balance.Loan origination fees, net of certain direct origination costs, are deferred and recognized in interest income using the level-yield method without anticipating prepayments.
